                                                           Case 2:17-cv-01493-JAD-CWH Document 63 Filed 07/03/19 Page 1 of 4



                                                       1   Jeffrey Willis, Esq.
                                                           Nevada Bar No. 4797
                                                       2   Tanya N. Lewis, Esq.
                                                           Nevada Bar No. 8855
                                                       3   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       4   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                       5   Facsimile: (702) 784-5252
                                                           Email: jwillis@swlaw.com
                                                       6           tlewis@swlaw.com
                                                       7   Attorneys for Plaintiff U.S. Bank National Association,
                                                           as Trustee for Structured Asset Securities Corporation
                                                       8   Mortgage Pass-Through Certificates, Series 2006-BC2
                                                       9                               UNITED STATES DISTRICT COURT

                                                      10                                       DISTRICT OF NEVADA

                                                      11   U.S. BANK NATIONAL ASSOCIATION AS
                                                           TRUSTEE FOR STRUCTURE ASSET                         Case No. 2:17-cv-01493-JAD-CWH
                                                      12   SECURITIES CORPORATION MORTGAGE
             3883 Howard Hughes Parkway, Suite 1100




                                                           PASS-THROUGH CERTIFICATES, SERIES
Snell & Wilmer




                                                      13   2006-BC2;
                    Las Vegas, Nevada 89169




                                                                                                             STIPULATION AND ORDER TO
                         LAW OFFICES

                          702.784.5200




                                                      14                         Plaintiff,                  EXTEND DISPOSITIVE BRIEFING
                               L.L.P.




                                                                                                             SCHEDULE AND CONTINUE HEARING
                                                      15   vs.
                                                      16
                                                           DORRELL TRUST PENDER NV WEST,     (FIRST REQUEST)
                                                      17   TRUSTEE FOR DORRELL TRUST #8993;
                                                           SPINNAKER HOMES AT CENTENNIAL
                                                      18   HILLS HOMEOWNERS ASSOCIATION; and
                                                           G&P ENTERPRISES, LLC d/b/a ALLIED          ECF No. 63
                                                      19   TRUSTEE SERVICES;
                                                      20
                                                                                 Defendants.
                                                      21

                                                      22                   STIPULATION AND ORDER TO EXTEND DISPOSITIVE
                                                      23                                       BRIEFING SCHEDULE
                                                      24          Pursuant to Fed. R. Civ. P. 26(f), and Local Rules 6-1 and 26-4, U.S. BANK NATIONAL
                                                      25   ASSOCIATION, as Trustee for STRUCTURE ASSET SECURITIES CORPORATION
                                                      26   MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-BC2 (“U.S. Bank”),
                                                      27   Spinnaker Homes at Centennial Hills Association (“HOA”), DORRELL TRUST PENDER NV
                                                      28   WEST, TRUSTEE FOR DORRELL TRUST #8993 (“Dorrell”), and G&P ENTERPRISES, LLC
                                                           Case 2:17-cv-01493-JAD-CWH Document 63 Filed 07/03/19 Page 2 of 4



                                                       1   d/b/a ALLIED TRUSTEE SERVICES (“Allied”)(collectively, the “Parties”), by and through their
                                                       2   respective undersigned counsel of record, submit this Stipulation and Proposed Order to extend
                                                       3   the dispositive motion and briefing deadlines in this action, and continue the hearing on the
                                                       4   motion for summary judgment, currently set for August 26, 2019 at 4:00 p.m. This is the
                                                       5   Stipulating Parties’ first request for extension of the dispositive briefing schedule.
                                                       6          Good cause exists to permit the parties this requested extension. This request to extend
                                                       7   the dispositive motion briefing schedule and hearing date is made in good faith, and is not for
                                                       8   purpose of delay or prejudice to any party, but to allow all parties to have enough time to brief
                                                       9   their dispositive motions, as well as any responses and reply briefs. The parties are also evaluating
                                                      10   and discussing a potential settlement. The requested extension will not result in undue delay or
                                                      11   prejudice to any party, as the current close of discovery is set for November 4, 2019, and trial has
                                                      12   not yet been scheduled.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   //
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   //
                               L.L.P.




                                                      15   //
                                                      16   //
                                                      17   //
                                                      18   //
                                                      19   //
                                                      20   //
                                                      21   //
                                                      22   //
                                                      23   //
                                                      24   //
                                                      25   //
                                                      26   //
                                                      27   //
                                                      28   //

                                                                                                            -2-
                                                           Case 2:17-cv-01493-JAD-CWH Document 63 Filed 07/03/19 Page 3 of 4



                                                       1      A. Proposed Schedule for Dispositive Motions
                                                       2

                                                       3               EVENT                  EXISTING DEADLINE                 NEW DEADLINE
                                                           Response to dispositive         July 19, 2019                    August 23, 2019
                                                       4   motions
                                                           Reply brief in support of       August 2, 2019                   September 6, 2019
                                                       5   dispositive motion
                                                       6   Hearing date on motion          August 26, 2019 at 4:00 p.m.     To be set on or after
                                                                                                                            September 20, 2019.
                                                       7
                                                                  Dated: July 3, 2019.
                                                       8

                                                       9   SNELL & WILMER L.L.P.                            LAW OFFICES OF MICHAEL F. BOHN,
                                                                                                            ESQ., LTD.
                                                      10

                                                      11   /s/ Tanya N. Lewis                               /s/ Nikoll Nikcoi
                                                           Jeffrey Willis, Esq. (NV Bar No. 4797)           Michael Bohn, Esq.(NV Bar No. 1641)
                                                      12   Tanya N. Lewis, Esq. (NV Bar No. 8855)           Nikoll Nikci, Esq. (NV Bar No. 10699
             3883 Howard Hughes Parkway, Suite 1100




                                                           SNELL & WILMER L.L.P.                            2260 Corporate Circle, Ste. 480
Snell & Wilmer




                                                      13   3883 Howard Hughes Parkway, Suite 1100           Henderson, NV 89074
                    Las Vegas, Nevada 89169




                                                           Las Vegas, NV 89169
                         LAW OFFICES

                          702.784.5200




                                                      14                                                Attorneys for Defendant Dorrell Trust Pender
                               L.L.P.




                                                           Attorneys for Plaintiff U.S. Bank National NV West, Trustee for Dorrell Trust #8993
                                                      15   Association, as Trustee for Structured Asset
                                                           Securities Corporation Mortgage Pass-Through
                                                      16   Certificates, Series 2006-BC2

                                                      17   LIPSON NIELSON                                   BOYACK ORME & ANTHONY

                                                      18
                                                           /s/ Peter E. Dunkley                             /s/ Patrick Orme
                                                      19   Peter E. Dunkley, Esq. (NV Bar No. 11110)        Patrick Orme, Esq. (NV Bar No. 7853)
                                                           9900 Covington Cross Drive, Suite 120            7431 West Sahara Avenue
                                                      20   Las Vegas, NV 89144                              Las Vegas, NV 89117
                                                      21   Attorneys for Defendant G&P Enterprises, LLC     Attorneys for Defendant Spinnaker Homes at
                                                           d/b/a Allied Trustee Services                    Centennial Hills Homeowners Association
                                                      22

                                                      23
                                                                                                       ORDER
                                                      24
                                                              Based on the parties' stipulation [63] and good cause
                                                                                                                IT ISappearing,  IT IS HEREBY ORDERED
                                                                                                                       SO ORDERED:
                                                      25   that the opposition deadline is extended to August 23, 2019, the reply deadline is extended to
                                                           September 6, 2019, and the hearing on the motion for summary judgment [59] scheduled for
                                                      26   August 26, 2019, is VACATED and RESET to October     UNITED     STATES
                                                                                                                     7, 2019, at 3:30DISTRICT
                                                                                                                                      p.m.      JUDGE
                                                      27                                                      _________________________________
                                                                                                              DATED:
                                                                                                              U.S. District Judge Jennifer A. Dorsey
                                                      28                                                      Dated: July 5, 2019
                                                                                                        -3-
